DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-7, 21-23, 25-30, and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The pending claims are allowed per the decision indicated on the Notice of Panel Decision from Pre-Appeal Brief Review (PTOL-2297) mailed 2/8/22.
As to independent claims 1, 21 and 28, the prior art of record fails to anticipate or render obvious the feature of conductive brushes contacting a belt for the purpose of sheet edge detection, in combination with the rest of the recited apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 1-3, 5-7, 21-23, 25-30, and 32-33 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species 1-2 and subspecies 2A-2B, as set forth in the Office action mailed on 4/30/20, is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        


/Manish S Shah/Primary Examiner, Art Unit 2853